Me. Justice Aldbey
delivered the opinion of the court.
It appears from the hooks of the Registry of Property of Arecibo that, while married to Juana Sánchez, Valerio Colón Cordero purchased a property of ninety acres in the ward of Barahona, at a place known as Cobachuelas, of the municipality of Morovis. In the year 1911 they sold twenty-five acres of that property to María López, who presented her title deed in the registry of property for record in the year 1920 after Juana. Sanchez had died, the record of the main property having been enlarged by a will in which she had made her husband, Valerio Colón, and their legitimate daughter, Valeria Colón Sanchez, her sole and *2universal heirs according to law and in their corresponding proportional shares.
Taking as a basis the state of facts appearing from the registry, the registrar refused to record the title of Maria López on the ground that the property was then recorded in the names of persons distinct from the grantors.
Although article 17 of the Mortgage Law, cited by the registrar in his brief, provides that after any deed conveying the ownership or the possession of real property or of property rights therein shall have been recorded, or a cautionary notice thereof entered, no other deed of the same or a prior date conveying or encumbering the ownership of the same real property or property right can be recorded or entered, that statute is not applicable to the present case because the portion of the property belonging to Juana Sán-chez was recorded in the names of her heirs and it can not he held that they, as • such heirs, are persons distinct from the testator, inasmuch as the heirs are a continuation of the legal personality of their ancestor. The purpose of the said article is to protect third persons and the heirs have not that character. Roig v. Registrar of Property, 17 P. R. R. 918, cited in Saldaña v. Registrar of Property, 19 P. R. R. 124; G. Martínez & Co. v. Roig, 23 P. R. R. 426; Fajardo Sugar Growers’ Association v. Registrar of Humacao, 25 P. R. R. 339.
As to the vendor Valerio Colón Cordero, of course he is not a distinct person from the one appearing in the registry.
The decision appealed from must be reversed and the record ordered.

Reversed.

Chief Justice Hernández and Justices Wolf, Del Toro and Hutchison concurred.